Citation Nr: 1456406	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to a compensable rating for residuals of a right great toe dislocation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to November 1952. These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A current diagnosis of lung cancer is not of record.

2.  The Veteran's right great toe is manifested by a nontender and firm interphalangeal joint with normal flexion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for a compensable rating for right great toe dislocation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in December 2008 and March 2009 with regard to both claims.  The letters addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in May 2009.  Additional notice pertinent to the increased rating claim was sent by a July 2009 letter and the claim was readjudicated in a September 2009 statement of the case.  Mayfield, 444 F.3d at 1333. 

The duty to assist was also met in this case.  The service treatment records are in the claims file (despite a March 2009 memorandum indicating that the Veteran's original claims folder had been lost) and VA treatment records have been obtained and associated with the file.  VA also obtained a VA examination in conjunction with the claim for increased rating.  The Board acknowledges that no VA examination was conducted in conjunction with the claim for service connection for lung cancer.  VA is not required, however, to obtain an examination in the absence of evidence of in-service occurrence or a current disability.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran seeks entitlement to service connection for lung cancer.  He has not advanced any argument as to why he believes he is entitled to service connection for this disability, although his representative contends that the onset of the Veteran's lung cancer was during active duty.  

Service treatment records are devoid of reference to complaint of, or treatment for, lung cancer.  Although they do document some respiratory complaints, they were related to a finding of common cold.  The Veteran was seen in June 1952 with complaint of pain in his right upper chest and a lot of sweating.  The diagnosis at that time was gastritis.  A subsequent chest x-ray was essentially negative except for accentuation of central basal markings.  The Board notes that the Veteran reportedly began smoking at the age of 16.  At the time of the Veteran's November 1952 discharge from service, clinical evaluation of his lungs and chest was normal and there were no respiratory findings made at that time.  See report of medical examination.  

The post-service evidence of record documents that the Veteran had an extensive smoking history until approximately 2002 and that he had lung cancer in February 2003 and underwent a left lower lobectomy for stage Ia adenocarcinoma, and in August 2005 he underwent a right lower lobectomy in for stage IIIa squamous and did not tolerate chemotherapy.  There is no indication that the Veteran has had lung cancer at any time since he filed his claim in October 2008.  

The preponderance of the evidence of record is against the claim for service connection for lung cancer.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Although the Board acknowledges that the Veteran battled lung cancer in 2003 and 2005, without evidence of a current diagnosis of lung cancer made since he filed his October 2008 claim, service connection is not warranted.  See 38 C.F.R. § 3.303; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2014).  

Service connection was originally established for residuals of a right great toe dislocation in a February 1953 rating decision.  A noncompensable evaluation was assigned effective November 8, 1952, but no diagnostic code was specified.  The Veteran's disability is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 as residuals of a foot injury.  The Board has recharacterized the issue as listed on the title page to reflect the disability for which service connection was actually established.

Diagnostic Code 5284 provides the criteria for other foot injuries.  Ratings of 10, 20 and 30 percent are provided for moderate, moderately severe, and severe foot injuries, respectively.  The Board notes that the rating criteria do not define moderate, moderately severe, or severe.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2014).

Service connection is also in effect for flatfoot pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, and a 30 percent evaluation is in effect.  That disability is not presently before the Board and the Board will limit its discussion to the medical evidence that pertains specifically to the Veteran's right great toe.  

In that vein, the Veteran underwent a VA examination in March 2011, at which time it was noted by the examiner that his right great toe had a silicone implant on the interphalangeal joint, which was nontender and firm.  There was normal flexion of the joint.  There was a scar measuring 1.5 centimeters by .1 centimeters on the dorsum of the interphalangeal joint that had no tethering, tenderness, or keloid.  The impression was status post right great toe interphalangeal joint replacement.  

The March 2011 VA examination is the only record that documents findings related to the Veteran's right toe.  Although the Veteran has received podiatry treatment through VA, the treatment was related to flatfoot or to non-flatfoot complaints related to the Veteran's left foot.  

The preponderance of the evidence of record does not support the assignment of a compensable rating under Diagnostic Code 5284 for the Veteran's service-connected residuals of a right great toe dislocation.  The Board acknowledges that the Veteran has had the interphalangeal joint of his right great toe replaced.  The symptomatology associated with this joint during the appellate period is normal.  More specifically, the right great toe interphalangeal joint was nontender and firm and had normal flexion at the time of the March 2011 VA examination.  These findings do not more nearly approximate the criteria for a 10 percent rating as the Board does not find that they equate to moderate impairment.  

There is no indication from either the lay or medical evidence of record of functional impairment due to pain associated with the service-connected right great toe.  See 38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, Diagnostic Code 5284 does not evaluate the Veteran's right great toe disability with respect to range of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board has also considered whether a separate, compensable rating would be warranted for the scar noted on the Veteran's right great toe.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.)  In this case, however, the Veteran does not contend, and the evidence does not show, that a separate compensable rating is warranted for the right great toe scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).  A March 2011 VA examination report found the scar was not tethered, nontender, and without keloid, and was not noted to exceed 6 square inches (39 square centimeters) in size.  As such, the assignment of a separate, compensable rating for the scar on the Veteran's right great toe is not warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected right great toe disability picture is not so unusual or exceptional in nature as to render the noncompensable rating assigned inadequate at any time during the period on appeal.  The Veteran's service-connected right great toe disability is evaluated under that section of the Schedule of Ratings for the Musculoskeletal System that specifically pertain to the foot, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's right great toe disability is manifested by objective evidence of a nontender and firm interphalangeal joint with normal flexion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the noncompensable disability rating.  Compensable ratings are provided for certain manifestations of a right great toe disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the noncompensable disability rating assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right great toe disorder, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected right great toe disorder varied to such an extent that a rating greater than a noncompensable evaluation would be warranted. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for lung cancer is denied.

A compensable rating for residuals of a right great toe dislocation is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


